Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
DETAILED ACTION
The amendments and arguments filed on 10/14/2021 are acknowledged and have been fully considered.  Claims 39-41, 44-45, 48-51, 59-63 are now pending.  Claims 1-38, 42-43, 46-47, 52-58 are canceled; claims 39-41, 44-45, and 48-51 are amended; claims 59-63 are new.
Claims 39-41, 44-45, 48-51, 59-63 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 39-41, 44-45, 48-51, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20110268672 A1 (Monzyk et al., 2011; as submitted on IDS of 09/13/2019) in view of US PGPUB 20080274930 A1 (Smith et al, 2008 as submitted on IDS of 09/11/2020).

In regards to claims 39-41, 48-51, and 59-61, Monzyk et al. teaches compositions comprising ferrate (VI) used for removing stains, odor removal, and as a disinfectant (see Monzyk et al., paragraph 0010). Monzyk et al. teaches that the composition is in the form of a liquid (see Monzyk et al., paragraph 0119). Monzyk et al. teaches that the ferrate (VI) is used in a cleaning formulation comprising a solid solution (i.e. a disinfectant solution) of ferrate (VI) ion with a carrier salt wherein the carrier salt is doped with ferrate (VI) ions to the weight fraction from 10x-5 to 10% of the formulation or from 0.05 to 0.5% of the formulation (see Monzyk et al., paragraph 0029). The ferrate (VI) compounds that are used in the composition can be potassium ferrate (VI), calcium ferrate, magnesium ferrate (VI), sodium ferrate (VI), among others (see Monzyk et al., paragraphs 0092-93). Monzyk et al. further teaches that the composition comprises water (see Monzyk et al., paragraph 0044), and an anionic surfactant, such as sodium dodecyl sulfate (see Monzyk et al., paragraph 0174) in an amount from 0.01% to 300%, based on the ferrate (see Monzyk et al., paragraph 0048). The pH of the composition is taught to be from 6 to 12 (see Monzyk et al., paragraph 0049). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Monzyk et al. also teaches that the ferrate (VI) is combined with a sterilizing agent, such as calcium hypochlorite (see Monzyk et al., paragraph 0122).
-5 to 10% (see Monzyk et al., paragraph 0029). The instantly claimed amount overlaps with the amount taught in the prior art. For example, 200 µM is equal to 0.0002 mol/L. The molecular weight of ferrate (FeO4) is 119.81 g/mol, which means that there is 0.024 g/L ferrate in a 200 µM solution. Assuming 1 liter of the composition of Monzyk et al, 10x-5 to 10% is from 0.000001 to 0.1 g/L of the solution. Thus the instantly claimed amount of ferrate overlaps with the amount taught by Monzyk et al. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	Monzyk et al. is silent on the amount of the hypohalite salt and the amount of surfactant.

	In regards to claims 39 and 44-45 Smith et al. teaches a cleaning product, which means to perform or aid in microbial population reduction (see Smith et al., paragraph 0019), that comprises a cleaning agent having a detersive amount of a surfactant, which can be anionic (see Smith et al, prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	In regards to the amount of surfactant taught in the instant claims, a minimum of approximately 0.20 g/L (claim 39) and 0.10 g/L (claim 53), Smith et al. teaches that the surfactant can include from 0.01 wt % to about 20 wt % of the concentrate (see Smith et al., paragraph 0063). Assuming that 1 liter of solution is made, then 0.20 g/L are of the surfactant. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	In regards to claims 39-41, 44-45, 48-51, 59-61, it would be obvious to one with skill in the art at the time of the effective filing date to combine the teaching of Monzyk et al. and Smith et al. to formulate a liquid cleaning product for reducing the microbial population comprising ferrate (VI) ions to the weight fraction from 10x-5 to 10% of the formulation, a solvent such as water, an anionic surfactant, such as sodium dodecyl sulfate, in the amount of from 0.01% to 300%, based on the ferrate, and a bleaching or sterilizing agent such as an alkali metal hypochlorite or calcium hypochlorite in an amount from 0.1 wt% to about 60 wt%, wherein the cleaning composition has a pH of between 6 and 12, as the addition of a small but effective amount of bleaching product of Smith et al. to the formulation of .

Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20110268672 A1 (Monzyk et al., 2011; as submitted on IDS of 09/13/2019) in view of US PGPUB 20080274930 A1 (Smith et al, 2008; as submitted on IDS of 09/11/2020) as applied to claims 39-41, 44-45, 48-51, and 59-61  above, and further in view of NPL1 (Hoffman, 2008; screen shot of https://www.webmd.com/a-to-z-guides/features/best-nontoxic-ways-to-clean-home) as evidenced by .

	The teachings of Monzyk et al. and Smith et al. have been described supra.
	The teachings of Monzyk et al. and Smith et al. are silent on the use of tap water, distilled water, potable water, and non-potable water. 

	In regards to claims 62-63, NPL1 teaches an all-purpose disinfecting cleaner using distilled water (see NPL1, page 5). Distilled water is safe to drink, thus is potable (see NPL2, page 3). 

	In regards to claims 62-63, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a composition comprising distilled water as it is known to be used in disinfectants (see NPL1, page 5) and is used to avoid contamination and infections (see NPL2, page 3). . 	

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In response to applicant’s argument that neither Monzyk nor Smith teach the range of hypohalite salt concentration recited in the claims, examiner points out that Smith et al. teaches that a bleaching agent, such as an alkali metal hypochlorite (i.e. sodium hypochlorite), can comprise the cleaning composition in an amount of from 0.1 wt% to about 60 wt% (see Smith et al., paragraphs 0094-95). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In response to the applicant’s argument that the bleaching agent in Smith is used for the purpose of lightening or whitening a substrate, examiner points out that the prior art renders obvious the instant composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed as a chemical cannot be separated from its properties. Further, in response to applicant’s argument that there is no teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one with ordinary skill in the art would be motivated to add a small but effective amount of bleaching product of Smith et al. to the formulation of Monzyk et al. as Monzyk et al. allows for the lightening or whitening of the substrate (see Smith et al., paragraph 0094-95) or for further cleaning of the surface (see Smith et al., paragraph 0019). One with ordinary skill in the art would be motivated to combine the cleaning formulation of Monzyk et al. with the amount of the bleaching agent, such as sodium hypochlorite, of Smith et al. according to the methods of including an additional bleaching agent to the formulation (see Smith et al., paragraph 0094-95) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In response to applicant’s argument that the claimed range is critical and exhibits unexpected results, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, the claimed range of ferrate is 1-1000 µM, however the data that is discussed in the remarks of 10/14/2021, it can be seen that the results do not seem to be fully unexpected for the whole range. For Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Looking at the prior art, it is known that hypochlorite is used to make ferrate, thus one with ordinary skill would expect that with the introduction of hypochlorite, the decay of ferrate would be lessened (see NPL3, abstract; “Effect of Degree of CLO- hypochlorite on the Wet Synthesis of Ferrate (VI)”, 2005). Further, NPL3 teaches that the degradation of ferrate is slowed when made in this way, specifically when in a basic solution (see NPL3, page 136-137; table 1). With this, one with ordinary skill in the art would not see the data presented as unexpected. “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  

	In regards to the applicant’s argument that there no suggestion of the specific range as claimed in claim 39, examiner points out that the prior art teaches that the ferrate from is in the formulation in a weight fraction of 10x-5 to 10% (see Monzyk et al., paragraph 0029). The instantly claimed amount overlaps with the amount taught in the prior art. For example, 200 µM is equal to 0.0002 mol/L. The 4) is 119.81 g/mol, which means that there is 0.024 g/L ferrate in a 200 µM solution. Assuming 1 liter of the composition of Monzyk et al, 10x-5 to 10% is from 0.000001 to 0.1 g/L of the solution. Thus the instantly claimed amount of ferrate overlaps with the amount taught by Monzyk et al. Further, Smith et al. also teaches that a bleaching agent, such as an alkali metal hypochlorite (i.e. sodium hypochlorite), can comprise the cleaning composition in an amount of from 0.1 wt% to about 60 wt% (see Smith et al., paragraphs 0094-95). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 
Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611